Citation Nr: 0334627	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
bilateral tinnitus, to include the issue of entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from March 1966 to 
October 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
bilateral tinnitus and assigned a compensable rating of 10 
percent for such condition.

The appellant did not request a hearing in this case.


FINDING OF FACT

The appellant's service-connected bilateral tinnitus is 
manifested by constant ringing in both ears, which is mild in 
severity.


CONCLUSION OF LAW

The claim for assignment of a higher disability rating, to 
include separate compensable ratings for each ear, for the 
condition of bilateral tinnitus is both without legal merit 
and not provided for under the applicable rating criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.87, 
Diagnostic Code 6260 (2003); 68 Fed. Reg. 25,822 (May 14, 
2003); VAOPGCPREC 2-2003; Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the August 2001 rating 
decision on appeal, as well as the statement of the case 
(SOC) and multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  For example, in February 
2001, the RO sent a letter to the appellant explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The Board additionally notes that the VCAA letter 
specifically addressed service connection for tinnitus and 
not increased rating.  However, the VCAA letter requested 
information and evidence that would similarly be required to 
substantiate a claim for an increased rating.  The Board 
finds that because the appellant was fully informed of the 
types and sources of evidence required to substantiate his 
claim for an increased rating, he was not prejudiced by the 
VCAA letter's usage of service connection rather than 
increased rating language.  Therefore, the Department's duty 
to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, the Board concludes that the VCAA notification 
letter sent to the appellant in February 2001 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 60 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, in the case, greater than one year has expired 
since the date of the VCAA letter.  Therefore, the claimant 
was properly notified of his statutory rights.

With respect to VA's duty to assist the appellant, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.  In fact, in February 2001, the 
appellant signed a written waiver indicating that he had no 
further evidence to submit in support of his claim.  
Therefore, the RO has obtained all relevant evidence from 
every source indicated by the appellant.

Under the VCAA, the duty to assist also includes providing an 
examination to the appellant.  The appellant is this case, 
however, has been afforded several VA examinations.  
Therefore, further examination is not needed because the 
record contains sufficient medical evidence for the Board to 
base its decision. 

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  


II.  Entitlement to a Higher Rating, Including Entitlement to 
Separate Compensable Ratings for Bilateral Tinnitus

Service connection for bilateral tinnitus was granted in 
August 2001.  The appellant's disability was evaluated as 10 
percent disabling and given retroactive effect as of December 
12, 2000, the date of his original claim for such condition.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  Since the appellant 
appealed the initial rating assigned for his tinnitus 
disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The medical evidence of record establishes that the 
appellant's tinnitus is bilateral, constant in nature, and 
mild in severity.

Under the current schedular criteria, Diagnostic Code 6260, a 
10 percent evaluation is warranted for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002). 

Effective June 13, 2003, the provisions of Diagnostic Code 
6260 were amended to add a note specifying that raters are to 
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003), as added by 68 Fed. Reg. 25,822 (May 14, 2003).  In 
most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the veteran.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only; they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus, 
even where the sound is perceived in both ears.  In other 
words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260.  In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved.  See 67 Fed. Reg. 59,033 (September 19, 
2002).  In light of this position taken by the Secretary in 
the Supplementary Comments that accompanied the June 2003 
amendment, the Board finds that the rule merely codified 
existing practice, and the veteran will not be prejudiced by 
the Board proceeding to adjudicate his claim without first 
providing him with the text of the notes added to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

As previously noted, the appellant's bilateral tinnitus is 
currently evaluated as 10 percent disabling, which is the 
maximum schedular evaluation available for that disability.  
The appellant argues that he is entitled to separate 10 
percent evaluations for each ear, since his tinnitus is 
bilateral in nature.  He contends that 38 C.F.R. § 4.25 
requires rating his tinnitus separately for each ear, as that 
provision provides, in pertinent part, that "[e]xcept as 
otherwise provided in this schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accidents, etc., are to be rated 
separately[,] as are all other disabling conditions, if 
any."  See 38 C.F.R. § 4.25(b) (2003).

Initially, the Board notes that it has been VA's policy for 
several years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (September 19, 2002); 68 Fed. Reg. 25,822, 25,823 (May 
14, 2003).  Moreover, effective June 13, 2003, the notes 
accompanying 38 C.F.R. § 4.87, Diagnostic Code 6260 now 
specifically require the assignment of a single evaluation 
for bilateral tinnitus.  The Board notes that while the 
veteran contends that 38 C.F.R. § 4.25(b) nevertheless 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus, VA's Secretary specifically rejected 
this argument in codifying the policy of assigning only a 
single evaluation for bilateral tinnitus.  See 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003) ("...to rate each ear separately 
would be a violation of the principle of 38 C.F.R. § 4.25(b) 
that a 'single disease entity' is to be given a single 
rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedential opinion holding that 
38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 


single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The opinion went on to hold that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003.

Finally, the Board notes that tinnitus is defined as "a 
noise in the ears such as ringing, buzzing, roaring, or 
clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) 
(emphasis added) (quoting Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994)).  Upon consideration of the 
nature of tinnitus, the Board consults the regulation 
pertaining to Diagnostic Codes, and specifically 38 C.F.R. 
§ 4.14 (2003).  The aforementioned section expresses a clear 
intent to avoid pyramiding of disability evaluations.  Id.  
Although this section is specifically directed towards 
prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this 
section similarly prohibits multiple recoveries for a 
condition that is medically defined as single disability 
under a single diagnostic code.  Otherwise, the clear intent 
of the regulation to avoid pyramiding would be obviated.

In sum, Diagnostic Code 6260, under which the appellant's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy, VA's Secretary has indicated that 
38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for bilateral tinnitus.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code, even where the 
tinnitus was evaluated under the schedular criteria in effect 
prior to June 10, 1999.  The Board is bound in its decisions 
by the precedent opinions of VA's General Counsel.  See 
38 U.S.C.A. § 7105(c) (West 2002).  Furthermore, the Board 
concludes that in denying separate rating for bilateral 
tinnitus, its decision is in accordance with the clear 
regulatory intent to avoid pyramiding of disability 
evaluations in appropriate circumstances.  38 C.F.R. § 4.14 
(2003).



The Board is aware of recent holdings by the United States 
Court of Appeals for Veterans Claims in Wanner v. Principi, 
17 Vet. App. 4 (2003), and Smith v. Principi, 17 Vet. App. 
168 (2003).  Those cases, however, did not hold that separate 
ratings could be assigned for each ear for bilateral 
tinnitus.  Rather, those cases merely stand for the 
proposition that the Board must provide adequate reasons and 
bases for its decisions, with a discussion of the potential 
applicability of 38 C.F.R. § 4.25(b) to the veterans' claim.  
The Board has done so in this case, and, for the reasons 
discussed more fully above, finds the arguments of the 
veteran and his representative to be unpersuasive.

Thus, the Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since 38 C.F.R. § 4.87, 
Diagnostic Code 6260 currently prohibits assignment of 
separate evaluations for bilateral tinnitus, and as 
VAOPGCPREC 2-2003 prohibits assignment of separate 
evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the veteran's 
claim for separate compensable evaluations for his service-
connected bilateral tinnitus.  His claim must therefore be 
denied as legally insufficient. 


ORDER

Entitlement to a rating greater than 10 percent, to include 
separate compensable evaluations for bilateral tinnitus, is 
denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



